Case 6:20-cv-00027-NKM-RSB Document 70-7 Filed 09/07/21 Page 1of1 Pageid#: 650

Centra Purchasing Card (P-Card} Agreement

THIS AGREEMENT |S. COMPLETED AFTER THE P-CARD APPLICATION IS APPROVED AND WHEN THE P-
CARD |S. GIVEN TO THE:-CARDHOLDER

Your participation in the Centra P-Card Program is a convenience. that carries responsibilities along.
with it. Although the card is issued in your name, it is Centra property. and must be used according to
the Centra P-Card Policy.

Your signature below verifies that you have read,.understand, and agree to comply with the P-Card
Policy and the followirig guidelines.

1,

CS

The P-Card is for business-related purchases only; personal charges are nat. to ‘be made ta the
P-Card, except within circumstances subject to Centra’s Travel Policy.

Improper use.of the P-Card.may be considered misappropriation of Centra funds, which may

result in disciplinary action, up to, and including termination.

Cardholders must comply with Centra’s P-Card Policy. This.includes but is not limited to
‘appropriate use of the card, transaction account.coding, and required monthly reporting.

Cardholders are responsible for reconciling their monthly statement and resolving any

‘discrepancies and initiating disputes by contacting the’ vendor or the bank.

A lost-or stolén card must be reported immediately to SunTrust BankCard, N.A. Customer
Service at-1-800-836-8562 as well as'ta the Centra P-Card Administrator,

_ Acardholder must surrender his or her card upon terrnination of employment {i.¢. retirement

or voluntary/involuntary termination}, The card must also be turned ir’ when transferring to

‘another department, unless the department completes a new P-Card application, noting a
department transfer.

P-Card holder acknowledges receipt of the P-Card on the date signed below.

P-Card-holder authorizes Centra to withhold from wages any charges made on the P-Card that
are in violation of the P- ee policy.

 

 

Cardholder Signaturé
ld mw be. chy hee a
Cardholder Printed }

Date.

al’: RoI.
